NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 15a0487n.06

                                             Case No. 14-5537

                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT
                                                                                                 FILED
                                                                                           Jul 06, 2015
UNITED STATES OF AMERICA                                   )                          DEBORAH S. HUNT, Clerk
                                                           )
        Plaintiff-Appellee,                                )
                                                           )       ON APPEAL FROM THE UNITED
v.                                                         )       STATES DISTRICT COURT FOR
                                                           )       THE EASTERN DISTRICT OF
GEORGE DARDEN,                                             )       KENTUCKY
                                                           )
        Defendant-Appellant.                               )
                                                           )
                                                           )

                                                 ORDER

        BEFORE: SUTTON and DONALD, Circuit Judges; ZOUHARY, District Judge.*

        PER CURIAM. George Darden received a career offender enhancement under United

States Sentencing Guideline § 4B1.1. At issue is whether one of Darden’s previous convictions

qualifies as a “crime of violence” under the residual clause of § 4B1.2(a)(2). See Appellee’s Br.

7. In Johnson v. United States, No. 13-7120 (U.S. June 26, 2015) (slip op. at 10, 15), the

Supreme Court held that the identically worded residual clause of the Armed Career Criminal

Act is void for vagueness. Compare U.S.S.G. § 4B1.2(a)(2) with 18 U.S.C. § 924(e)(2)(B)(ii).

We have previously interpreted both residual clauses identically, see United States v. Ford,

560 F.3d 420, 421 (6th Cir. 2009); United States v. Houston, 187 F.3d 593, 594–95 (6th Cir.

        *
          The Honorable Jack Zouhary, United States District Judge for the Northern District of Ohio, sitting by
designation.
Case No. 14-5537, United States v. Darden


1999), and Darden deserves the same relief as Johnson: the vacating of his sentence. Indeed,

after Johnson, the Supreme Court vacated the sentences of offenders who were sentenced under

the Guidelines’ residual clause. United States v. Maldonado, 581 F. App’x 19, 22–23 (2d Cir.

2014), vacated, 576 U.S. __ (2015); Beckles v. United States, 579 F. App’x 833, 833–34 (11th

Cir. 2014), vacated, 576 U.S. __ (2015). The same relief is appropriate here.

       For these reasons, we vacate the judgment and remand for reconsideration in light of

Johnson v. United States.




                                                2